Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is sent in response to Applicant’s Communication received on February 1, 2021 for application number 17/264,850. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
3.    Claims 1-16 are presented for examination.
Priority
4.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2018-0090669, filed on August 3, 2018.
5.	Applicant’s claim for the benefit of a prior-filed application PCT/KR2019/009419, filed on July 29, 2019 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on February 1, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims  1-6 are rejected under 35 U.S.C. 103 as being unpatentable over KAWABE(Machine translation of JP 2002182590 A)(hereinafter Kawabe) in view of Relative change and difference Wikipedia 2016 ( Relative change and difference, https://web.archive.org/web/20161216005430/https://en.wikipedia.org/wiki/Relative_change_and_difference, 27 November 2016, pp. 6)(hereinafter WikipediaDoc).
	Regarding claim 1, Kawabe discloses a transparent display device[See Kawabe: Figs. 1-3 regarding LED display] comprising: 
an image display bar having a plurality of light-emitting devices arranged thereon[See Kawabe: Figs. 1-3 and par. 8 regarding  display comprises a frame 1 having a frame shape, and a scroll bar 2 which is incorporated on the back side of the frame 1 and is movable in the left-right direction. As shown in FIG. 3, the scroll bar 2 is integrally formed with a support 2a protruding to the rear side, and this support 2a is connected to a drive mechanism (not shown) such as a motor. As shown in FIG. 2A, R, G, and B lamp-type LEDs 3 are provided in front of the scroll bar 2… (The scroll bar 2 is interpreted as being the image display bar)];  and 
a bar driving unit configured to move the image display bar along a predetermined path such that the image display bar provides a transparent display using an afterimage according to movement of the light-emitting devices[See Kawabe: Figs. 1-6 and par. 15-16 and 21 regarding As shown, the scroll bar 2 is connected to the motor and moves, and its position is detected by a position detection circuit and the motor is controlled by a motor control circuit via a control IC. The LEDs 3a, 3b, and 3c mounted on the scroll bar 2 are controlled to blink by an LED blinking control circuit driven by a control IC. In the above configuration, the scroll bar 2 moves in the frame 1 in the left-right direction at a high speed in FIG. 1 by a drive mechanism connected to the support 2 a. Then, by combining the detection of the position of the scroll bar 2 and the control of the image signal to perform blinking control of the LEDs 3 a, 3 b, and 3 cof the scroll bar 2, it is possible to display characters as illustrated in FIG. 5 as an image. That is, since the scroll bar 2 moves at a high speed, an image based on the afterimage can be obtained by controlling the position and the blinking of the LEDs 3 a, 3 b, and 3 c. Even if the 2 scroll bars 5 and 6 are provided, the scroll bars 5 and 6 can be moved to the left and right at a high speed in the frame 4, and an image based on an afterimage can be formed in the frame 4 by combining the position detection and the control of the image signal. Since the scroll bars 5 and 6 are displaced in the depth direction, when the scroll bars 5 and 6 are moved at high speed in a state of being close to each other, a stereoscopic image as shown in FIG. 8 can be obtained. That is, since the afterimages of the respective LEDs of the scroll bars 5 and 6 are viewed by the left and right eyes, when the stereoscopic image is viewed in the front image and the stereoscopic image is viewed in the right eye in the back image, the afterimages of the LED light are raised and can be viewed as the stereoscopic image…].
Kawabe does not explicitly disclose wherein assuming that an entire display area of the transparent display using the afterimage is A and an area of the image display bar is B , transparency of the transparent display is set according to an equation of transparency (%)=((A-B)/A)*100. 
However, Kawabe discloses the difference between the area of the image display and the entire display area[See Kawabe: Figs. 1 and 6-8, par.18-21 regarding FIG. 6 is a front view of the LED display. In this example, 2 scroll bars 5 and 6 are arranged in the frame 4 having a frame shape..]. Also, the transparency of the display depends on the area of the image display with respect to the entire display area as illustrated in Figs. 1, 5, 6 and 8. 
Further on, the equation of transparency (%)=((A-B)/A)*100 expresses a percentage change, that is, a relative change between an old value and a new value. In this case, the relative change is between the area of the image display bar (B) and the entire display area of the transparent display using the afterimage (A). The percentage change is a quantitative science concept that is well known in the art as evident from the teaching of WikipediaDoc[See WikipediaDoc: page 4 Percentage change section and percentage change equation].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kawabe with WikipediaDoc teachings since it would have been obvious to one skilled in the art applying a known technique (e.g. percentage of change) to a known device (e.g. transparent display device) ready for improvement to yield predictable results.
 Regarding claim 2,  Kawabe and WikipediaDoc teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Kawabe teaches or suggests wherein the bar driving unit comprises: a driving belt to which the image display bar is fixed, the driving belt being configured to successively perform rectilinear movement for the image display bar and direction changing movement for changing a direction of the rectilinear movement;  and a driving motor configured to rotate the driving belt[See Kawabe: Figs. 1, 3, 4, 6 and par. 11 and 15-16 regarding the LED display device according to the present embodiment is composed of a frame 1 having a frame shape and a scroll bar 2 that is incorporated on the back side of the frame 1 and is movable in the left-right direction. As shown in FIG. 3, the scroll bar 2 is formed by integrating a support 2a protruding toward the rear surface side, and the support 2a is connected to a driving mechanism (not shown) such as a motor. The drive mechanism is configured to cause the support 2 ato reciprocate at a high speed in the direction of the arrow in FIG. 3. As shown, the scroll bar 2 is connected to the motor and moves, and its position is detected by a position detection circuit and the motor is controlled by a motor control circuit via a control IC.  In the above configuration, the scroll bar 2 moves in the frame 1 in the left-right direction at a high speed in FIG. 1 by a drive mechanism connected to the support 2 a.Then, by combining the detection of the position of the scroll bar 2 and the control of the image signal to perform blinking control of the LEDs 3 a, 3 b, and 3 cof the scroll bar 2, it is possible to display characters as illustrated in FIG. 5 as an image.That is, since the scroll bar 2 moves at a high speed, an image based on the afterimage can be obtained by controlling the position and the blinking of the LEDs 3 a, 3 b, and 3 c.].. 
 	Regarding claim 3,  Kawabe and WikipediaDoc teach all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim. Further on, Kawabe teaches or suggests wherein the transparent display is a rectangular display formed by the rectilinear movement of the image display bar[See Kawabe: Figs. 1-4, 6 and par. 8, 11, 15-16 regarding  display comprises a frame 1 having a frame shape, and a scroll bar 2 which is incorporated on the back side of the frame 1 and is movable in the left-right direction. As shown in FIG. 3, the scroll bar 2 is integrally formed with a support 2a protruding to the rear side, and this support 2a is connected to a drive mechanism (not shown) such as a motor. As shown in FIG. 2A, R, G, and B lamp-type LEDs 3 are provided in front of the scroll bar 2… (The scroll bar 2 is interpreted as being the image display bar. The transparent display has a frame shape and it is formed by the rectilinear movement of the scroll bar 2 )]. 
 	Regarding claim 4,  Kawabe and WikipediaDoc teach all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim. Further on, Kawabe teaches or suggests wherein the image display bar is installed at the driving belt in numbers[See Kawabe: Figs. 1-4, 6 and par. 8, 11, 15-16 regarding  As shown in FIG. 3, the scroll bar 2 is integrally formed with a support 2a protruding to the rear side, and this support 2a is connected to a drive mechanism (not shown) such as a motor. As shown in FIG. 2A, R, G, and B lamp-type LEDs 3 are provided in front of the scroll bar 2…As shown, the scroll bar 2 is connected to the motor and moves, and its position is detected by a position detection circuit and the motor is controlled by a motor control circuit via a control IC. The LEDs 3a, 3b, and 3c mounted on the scroll bar 2 are controlled to blink by an LED blinking control circuit driven by a control IC… ].. 
 Regarding claim 5,  Kawabe and WikipediaDoc teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Kawabe teaches or suggests wherein the bar driving unit comprises a linear motor configured to rectilinearly reciprocate the image display bar[See Kawabe: Figs. 1, 3, 4, 6 and par. 11 and 15-16 regarding the LED display device according to the present embodiment is composed of a frame 1 having a frame shape and a scroll bar 2 that is incorporated on the back side of the frame 1 and is movable in the left-right direction. As shown in FIG. 3, the scroll bar 2 is formed by integrating a support 2a protruding toward the rear surface side, and the support 2a is connected to a driving mechanism (not shown) such as a motor. The drive mechanism is configured to cause the support 2 ato reciprocate at a high speed in the direction of the arrow in FIG. 3. As shown, the scroll bar 2 is connected to the motor and moves, and its position is detected by a position detection circuit and the motor is controlled by a motor control circuit via a control IC.  In the above configuration, the scroll bar 2 moves in the frame 1 in the left-right direction at a high speed in FIG. 1 by a drive mechanism connected to the support 2 a.Then, by combining the detection of the position of the scroll bar 2 and the control of the image signal to perform blinking control of the LEDs 3 a, 3 b, and 3 cof the scroll bar 2, it is possible to display characters as illustrated in FIG. 5 as an image.That is, since the scroll bar 2 moves at a high speed, an image based on the afterimage can be obtained by controlling the position and the blinking of the LEDs 3 a, 3 b, and 3 c.]. 
 Regarding claim 6,  Kawabe and WikipediaDoc teach all the limitations of claim 5, and are analyzed as previously discussed with respect to that claim. Further on, Kawabe teaches or suggests wherein the transparent display is a rectangular display formed by the rectilinear movement of the image display bar[See Kawabe: Figs. 1-4, 6 and par. 8, 11, 15-16 regarding  display comprises a frame 1 having a frame shape, and a scroll bar 2 which is incorporated on the back side of the frame 1 and is movable in the left-right direction. As shown in FIG. 3, the scroll bar 2 is integrally formed with a support 2a protruding to the rear side, and this support 2a is connected to a drive mechanism (not shown) such as a motor. As shown in FIG. 2A, R, G, and B lamp-type LEDs 3 are provided in front of the scroll bar 2… (The scroll bar 2 is interpreted as being the image display bar. The transparent display has a frame shape and it is formed by the rectilinear movement of the scroll bar 2)]. 

 10.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over KAWABE(Machine translation of JP 2002182590 A)(hereinafter Kawabe) in view of Relative change and difference Wikipedia 2016 ( Relative change and difference, https://web.archive.org/web/20161216005430/https://en.wikipedia.org/wiki/Relative_change_and_difference, 27 November 2016, pp. 6)(hereinafter WikipediaDoc) in further view of Sirmon et al.(US 2008/0094323 A1)(hereinafter Sirmon).
Regarding claim 7,  Kawabe and WikipediaDoc teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Kawabe and WikipediaDoc do not explicitly disclose wherein the bar driving unit comprises a circular guide configured to move the image display bar in a circle or in an arc. 
However, providing a circular guide to drive or move the image display bar in a circle or arc was well known in the art at the time of the invention was filed as evident from the teaching of Sirmon[See Sirmon: Fig. 9, par. 62-63 regarding motor drives a shaft 401, to which are attached three semi-circular arrays 402, 403, 404. The array 402, 403 and 404 each have different radii, and thus describe spheres of different radii as they rotate. The sphere 405 that is described by arm 404 is shown.].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kawabe and WikipediaDoc with Sirmon teachings by including “wherein the bar driving unit comprises a circular guide configured to move the image display bar in a circle or in an arc” because this combination has the benefit of providing an alternate movement pattern to the image display.

11.	Claims 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over KAWABE(Machine translation of JP 2002182590 A)(hereinafter Kawabe) in view of O’BRIEN(US 2018/0322818 A1)(hereinafter OBrien).
	Regarding claim 9, Kawabe discloses a three-dimensional image display apparatus [See Kawabe: Figs. 1-3 regarding LED display with stereoscopic operations] comprising: 
a transparent display device comprising an image display bar having a plurality of 
light-emitting devices arranged thereon[See Kawabe: Figs. 1-3 and par. 8 regarding  display comprises a frame 1 having a frame shape, and a scroll bar 2 which is incorporated on the back side of the frame 1 and is movable in the left-right direction. As shown in FIG. 3, the scroll bar 2 is integrally formed with a support 2a protruding to the rear side, and this support 2a is connected to a drive mechanism (not shown) such as a motor. As shown in FIG. 2A, R, G, and B lamp-type LEDs 3 are provided in front of the scroll bar 2… (The scroll bar 2 is interpreted as being the image display bar)] and 
a bar driving unit configured to move the image display bar along a predetermined path such that the image display bar provides a transparent display using an afterimage according to movement of the light-emitting devices[See Kawabe: Figs. 1-6 and par. 15-16 and 21 regarding As shown, the scroll bar 2 is connected to the motor and moves, and its position is detected by a position detection circuit and the motor is controlled by a motor control circuit via a control IC. The LEDs 3a, 3b, and 3c mounted on the scroll bar 2 are controlled to blink by an LED blinking control circuit driven by a control IC. In the above configuration, the scroll bar 2 moves in the frame 1 in the left-right direction at a high speed in FIG. 1 by a drive mechanism connected to the support 2 a. Then, by combining the detection of the position of the scroll bar 2 and the control of the image signal to perform blinking control of the LEDs 3 a, 3 b, and 3 cof the scroll bar 2, it is possible to display characters as illustrated in FIG. 5 as an image. That is, since the scroll bar 2 moves at a high speed, an image based on the afterimage can be obtained by controlling the position and the blinking of the LEDs 3 a, 3 b, and 3 c. Even if the 2 scroll bars 5 and 6 are provided, the scroll bars 5 and 6 can be moved to the left and right at a high speed in the frame 4, and an image based on an afterimage can be formed in the frame 4 by combining the position detection and the control of the image signal. Since the scroll bars 5 and 6 are displaced in the depth direction, when the scroll bars 5 and 6 are moved at high speed in a state of being close to each other, a stereoscopic image as shown in FIG. 8 can be obtained. That is, since the afterimages of the respective LEDs of the scroll bars 5 and 6 are viewed by the left and right eyes, when the stereoscopic image is viewed in the front image and the stereoscopic image is viewed in the right eye in the back image, the afterimages of the LED light are raised and can be viewed as the stereoscopic image…].
 Kawabe does not explicitly disclose an opaque display panel located at a rear of the image display bar, the opaque display panel being configured to provide an opaque display at a rear of the transparent display using the afterimage. 
However, OBrien teaches an opaque display panel located at a rear of the image display bar, the opaque display panel being configured to provide an opaque display at a rear of the transparent display using the afterimage [See OBrien: at least Fig. 7 and par. 41 regarding in example embodiments the depth can determine how opaque or transparent the content being displayed is on both layers simultaneously—i.e. a portion of an object that is determined via the depth map to be positioned against the back panel may be fully transparent on the front panel and fully opaque on the back panel, whilst a portion of an object that is determined to be between the panels in the simulacrum may be equally transparent on both front and back layers…].
 Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kawabe with OBrien teachings by including “an opaque display panel located at a rear of the image display bar, the opaque display panel being configured to provide an opaque display at a rear of the transparent display using the afterimage” because this combination has the benefit of providing the depth or three-dimensionality of the images to be displayed.
Regarding claim 11, Kawabe and OBrien teach all the limitations of claim 9, and are analyzed as previously discussed with respect to that claim. Further on,  Kawabe teaches or suggests wherein the bar driving unit comprises: a driving belt configured to successively perform rectilinear movement for the image display bar and direction changing movement for changing a direction of the rectilinear movement through rotation thereof;  and a driving motor configured to rotate the driving belt[See Kawabe: Figs. 1, 3, 4, 6 and par. 11 and 15-16 regarding the LED display device according to the present embodiment is composed of a frame 1 having a frame shape and a scroll bar 2 that is incorporated on the back side of the frame 1 and is movable in the left-right direction. As shown in FIG. 3, the scroll bar 2 is formed by integrating a support 2a protruding toward the rear surface side, and the support 2a is connected to a driving mechanism (not shown) such as a motor. The drive mechanism is configured to cause the support 2 ato reciprocate at a high speed in the direction of the arrow in FIG. 3. As shown, the scroll bar 2 is connected to the motor and moves, and its position is detected by a position detection circuit and the motor is controlled by a motor control circuit via a control IC.  In the above configuration, the scroll bar 2 moves in the frame 1 in the left-right direction at a high speed in FIG. 1 by a drive mechanism connected to the support 2 a.Then, by combining the detection of the position of the scroll bar 2 and the control of the image signal to perform blinking control of the LEDs 3 a, 3 b, and 3 cof the scroll bar 2, it is possible to display characters as illustrated in FIG. 5 as an image.That is, since the scroll bar 2 moves at a high speed, an image based on the afterimage can be obtained by controlling the position and the blinking of the LEDs 3 a, 3 b, and 3 c.].. 
 	Regarding claim 12, Kawabe and OBrien teach all the limitations of claim 11, and are analyzed as previously discussed with respect to that claim. Further on,  Kawabe teaches or suggests wherein the image display bar is installed at the driving belt in numbers[See Kawabe: Figs. 1-4, 6 and par. 8, 11, 15-16 regarding  As shown in FIG. 3, the scroll bar 2 is integrally formed with a support 2a protruding to the rear side, and this support 2a is connected to a drive mechanism (not shown) such as a motor. As shown in FIG. 2A, R, G, and B lamp-type LEDs 3 are provided in front of the scroll bar 2…As shown, the scroll bar 2 is connected to the motor and moves, and its position is detected by a position detection circuit and the motor is controlled by a motor control circuit via a control IC. The LEDs 3a, 3b, and 3c mounted on the scroll bar 2 are controlled to blink by an LED blinking control circuit driven by a control IC… ].. 
Regarding claim 13, Kawabe and OBrien teach all the limitations of claim 9, and are analyzed as previously discussed with respect to that claim. Further on,  Kawabe teaches or suggests wherein the bar driving unit comprises a linear motor configured to rectilinearly reciprocate the image display bar[See Kawabe: Figs. 1, 3, 4, 6 and par. 11 and 15-16 regarding the LED display device according to the present embodiment is composed of a frame 1 having a frame shape and a scroll bar 2 that is incorporated on the back side of the frame 1 and is movable in the left-right direction. As shown in FIG. 3, the scroll bar 2 is formed by integrating a support 2a protruding toward the rear surface side, and the support 2a is connected to a driving mechanism (not shown) such as a motor. The drive mechanism is configured to cause the support 2 ato reciprocate at a high speed in the direction of the arrow in FIG. 3. As shown, the scroll bar 2 is connected to the motor and moves, and its position is detected by a position detection circuit and the motor is controlled by a motor control circuit via a control IC.  In the above configuration, the scroll bar 2 moves in the frame 1 in the left-right direction at a high speed in FIG. 1 by a drive mechanism connected to the support 2 a.Then, by combining the detection of the position of the scroll bar 2 and the control of the image signal to perform blinking control of the LEDs 3 a, 3 b, and 3 cof the scroll bar 2, it is possible to display characters as illustrated in FIG. 5 as an image.That is, since the scroll bar 2 moves at a high speed, an image based on the afterimage can be obtained by controlling the position and the blinking of the LEDs 3 a, 3 b, and 3 c.]. 
 
12.	Claim 10 is  rejected under 35 U.S.C. 103 as being unpatentable over KAWABE(Machine translation of JP 2002182590 A)(hereinafter Kawabe) in view of O’BRIEN(US 2018/0322818 A1)(hereinafter OBrien) in further view of Relative change and difference Wikipedia 2016 ( Relative change and difference, https://web.archive.org/web/20161216005430/https://en.wikipedia.org/wiki/Relative_change_and_difference, 27 November 2016, pp. 6)(hereinafter WikipediaDoc).
Regarding claim 10, Kawabe and OBrien teach all the limitations of claim 9, and are analyzed as previously discussed with respect to that claim.
Kawabe and OBrien do not explicitly disclose wherein, assuming that an entire display area of the transparent display using the afterimage is A and an area of the image display bar is B, transparency of the transparent display is set according to an equation of transparency (%)=((A-B)/A)*100. 
However, Kawabe discloses the difference between the area of the image display and the entire display area[See Kawabe: Figs. 1 and 6-8, par.18-21 regarding FIG. 6 is a front view of the LED display. In this example, 2 scroll bars 5 and 6 are arranged in the frame 4 having a frame shape..]. Also, the transparency of the display depends on the area of the image display with respect to the entire display area as illustrated in Figs. 1, 5, 6 and 8. 
Further on, the equation of transparency (%)=((A-B)/A)*100 expresses a percentage change, that is, a relative change between an old value and a new value. In this case, the relative change is between the area of the image display bar (B) and the entire display area of the transparent display using the afterimage (A). The percentage change is a quantitative science concept that is well known in the art as evident from the teaching of WikipediaDoc[See WikipediaDoc: page 4 Percentage change section and percentage change equation].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kawabe and OBrien with WikipediaDoc teachings since it would have been obvious to one skilled in the art applying a known technique (e.g. percentage of change) to a known device (e.g. transparent display device) ready for improvement to yield predictable results.

13.	Claim 14 is  rejected under 35 U.S.C. 103 as being unpatentable over KAWABE(Machine translation of JP 2002182590 A)(hereinafter Kawabe) in view of O’BRIEN(US 2018/0322818 A1)(hereinafter OBrien)  in further view of Sirmon et al.(US 2008/0094323 A1)(hereinafter Sirmon).
Regarding claim 14, Kawabe and OBrien teach all the limitations of claim 9, and are analyzed as previously discussed with respect to that claim.
Kawabe and OBrien do not explicitly disclose wherein the bar driving unit comprises a circular guide configured to move the image display bar in a circle or in an arc. 
 However, providing a circular guide to drive or move the image display bar in a circle or arc was well known in the art at the time of the invention was filed as evident from the teaching of Sirmon[See Sirmon: Fig. 9, par. 62-63 regarding motor drives a shaft 401, to which are attached three semi-circular arrays 402, 403, 404. The array 402, 403 and 404 each have different radii, and thus describe spheres of different radii as they rotate. The sphere 405 that is described by arm 404 is shown.].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kawabe and OBrien and WikipediaDoc with Sirmon teachings by including “wherein the bar driving unit comprises a circular guide configured to move the image display bar in a circle or in an arc” because this combination has the benefit of providing an alternate movement pattern to the image display.


Allowable Subject Matter
14.	Claim 16 is allowed.
15.	Claims 8 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ana Picon-Feliciano/Examiner, Art Unit 2482       


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482